                             Case 18-12684-LSS                  Doc 293         Filed 03/29/19            Page 1 of 11


                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

In re:       Fairway Energy, LP et al.                                                                                     Case No: 18-12684 (LSS)
             Debtors                                                                                                              Jointly Administered

                                                                                                              Reporting Period:       2/1/19 - 2/28/19

                                                    MONTHLY OPERATING REPORT
                             File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                Document           Explanation       Affidavit / Supp.
Required Documents                                                         Form No.             Attached            Attached             Attached
Schedule of Cash Receipts and Disbursements                                 MOR-1                 Yes
    Bank Reconciliation (or copies of bank reconciliations)                MOR-1a                 Yes                     Note 1
    Schedule of Professional Fees Paid                                     MOR-1b                 Yes
    Copies of Bank Statements                                                                      No                     Note 2
    Cash Disbursement Journals                                                                     No                     Note 2
Statement of Operations                                                      MOR-2                Yes                     Note 3
Balance Sheet                                                                MOR-3                Yes                     Note 3
Status of Postpetition Taxes                                                                       No                     Note 2
    Copies of IRS Form 6123 or payment receipt                                                     No
    Copies of tax returns filed during reporting period                                            No
Summary of Unpaid Postpetition Debts                                         MOR-4                Yes
    Listing of aged accounts payable                                         MOR-4                Yes
Accounts Receivable Reconciliation and Aging                                 MOR-5                Yes
Debtor Questionnaire                                                         MOR-5                Yes

Note(s):
   (1) Per discussion with UST, a bank account listing with current balances is sufficient for Bank Reconciliation Report
   (2) Per discussion with UST, this requirement has been waived
   (3) Per discussion with UST, system-generated, consolidating financials satisfy requirement

    I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
     are true and correct to the best of my knowledge and belief.

            /s/ Robert M. Flavin                                                                       March 26, 2019
     Signature of Authorized Individual *                                                                  Date


              Robert M. Flavin                                                                    Chief Financial Officer
         Name of Authorized Individual                                                         Title of Authorized Individual


    * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
    is a partnership; a managerif Debtor is a limited liability company.




                                                                                                                                               MOR Cover
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 2 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 3 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 4 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 5 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 6 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 7 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 8 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 9 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 10 of 11
Case 18-12684-LSS   Doc 293   Filed 03/29/19   Page 11 of 11
